 

Exhibit 10(f)

Parker-Hannifin Corporation

RONA Plan Subject to

Performance Bonus Plan

1. Effective Date and Purpose. Parker-Hannifin Corporation, an Ohio corporation
(the “Company”), adopts this Parker-Hannifin Corporation Senior Executive Return
on Net Assets Plan (the “Plan”) effective as of August 11, 2010. The purpose of
the Plan is to attract and retain key executives for the Company and to provide
such persons with incentives for superior performance in the form of an
opportunity to earn an annual bonus that qualifies as a Short-Term Incentive
Bonus (as defined in the Company’s Performance Bonus Plan), while preserving the
ability of the Company to deduct Short-Term Incentive Bonuses paid under this
Plan as “performance-based compensation” within the meaning of
Section 162(m)(4)(C) of the Code (as defined below). This Plan and each Award
Opportunity (as defined below) granted hereunder shall be subject to the terms
and conditions set forth below and the terms and conditions of the Company’s
Performance Bonus Plan. Terms not defined in this Plan shall have the meanings
set forth in the Performance Bonus Plan.

2. Definitions. The following capitalized words as used in this Plan shall have
the following meanings:

“Affiliate” means any corporation or other entity (including, but not limited
to, partnerships, limited liability companies and joint ventures) controlled by
the Company.

“Average RONA Assets” means the average of the Company’s RONA Assets on each of
the following dates: the first day of the Performance Period and the last day of
at the each fiscal quarter of the Performance Period.

“Award Opportunity” means an opportunity granted by the Committee under the Plan
to an Eligible Executive to earn a Short-Term Incentive Bonus under this Plan
with respect to a Performance Period, payable in cash and subject to the terms
and conditions of this Plan and the Performance Bonus Plan.

“Base Salary” means an Eligible Executive’s base salary paid during the
Performance Period.

“Beneficiary” means a person designated by an Eligible Executive in accordance
with Section 12 of the Plan to receive, in the event of the Eligible Executive’s
death, any amounts remaining to be paid with respect to the Eligible Executive
under the Plan.

“Board” means the Board of Directors of the Company.

“Cause” means any conduct or activity, whether or not related to the business of
the Company, that is determined in individual cases, by the Committee to be
detrimental to the interests of the Company including without limitation (i) the
rendering of services to an organization, or engaging in a business, that is, in
the judgment of the Committee, in competition



--------------------------------------------------------------------------------

with the Company; (ii) the disclosure to any one outside of the Company, or the
use for any purpose other than the Company’s business, of confidential
information or material related to the Company, whether acquired by the Eligible
Executive during or after employment with the Company; (iii) fraud,
embezzlement, theft-in-office or other illegal activity; or (iv) a violation of
the Company’s Code of Conduct or other policies.

“Claw-back Policy” means the Parker-Hannifin Corporation Claw-back Policy, as
amended from time to time, or any successor policy.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Human Resources and Compensation Committee of the Board,
or such other committee appointed by the Board to administer the Performance
Bonus Plan; provided, however, that in any event the Committee shall be
comprised of not less than two directors of the Company, each of whom shall
qualify as an “outside director” for purposes of Section 162(m) of the Code and
Section 1.162-27(e)(3) of the Treasury Regulations promulgated thereunder.

“Company” has the meaning given such term in Section 1 of the Plan.

“Earnings” means the Company’s segment operating income for the Performance
Period.

“Eligible Executive” means any Employee who is designated as such by the
Committee for a Performance Period pursuant to Section 4.

“Employee” means any person employed by the Company or an Affiliate, whether
such Employee is so employed at the time the Plan is adopted or becomes so
employed subsequent to the adoption of the Plan.

“Notice of Award” means a written or electronic communication to an Eligible
Executive with respect to a Performance Period, which provides notice of the
Eligible Executive’s number of RONA Shares for such Performance Period, subject
to the terms and conditions of the Plan and the Performance Bonus Plan.

“Payout Formula” means the number of the Eligible Executive’s RONA Shares times
the product of the Eligible Executive’s Base Salary multiplied by the RONA
Percentage.

“Performance Bonus Plan” means the Parker-Hannifin Corporation 2005 Performance
Bonus Plan, or any successor plan.

“Performance Period” means a fiscal year of the Company.

“Plan” means this Parker-Hannifin Corporation RONA Plan Subject to Performance
Bonus Plan, as amended from time to time.

 

2



--------------------------------------------------------------------------------

 

“ROA” means Earnings divided by Average RONA Assets.

“RONA Assets” means inventory, accounts receivable, prepaid expenses, property,
plant and equipment (net of depreciation), goodwill and intangibles, less trade
accounts payable and contract reserves, on a consolidated basis.

“RONA Percentage” means the percentage determined as follows:

(i) if ROA is less than or equal to thirty-five percent (35%), then RONA
Percentage = ROA x 0.1786;

(ii) if ROA is greater than thirty-five percent (35%), then RONA Percentage =
6.25% + ((ROA – 35%) x 0.08978).

“RONA Shares” means the number of RONA Shares designated as such in an Eligible
Executive’s Notice of Award.

3. Plan Administration. The Committee shall be responsible for administration of
the Plan. The Committee is authorized to interpret the Plan, to prescribe, amend
and rescind regulations relating to the Plan, and to make all other
determinations necessary or advisable for the administration of the Plan, but
only to the extent not contrary to the express provisions of the Plan and the
Performance Bonus Plan. Determinations, interpretations or other actions made or
taken by the Committee pursuant to the provisions of the Plan shall be final,
binding and conclusive for all purposes and upon all Eligible Executives,
Beneficiaries and all other persons who have or claim an interest herein.

4. Eligibility. The Committee shall designate the Eligible Executives, if any,
for each Performance Period. An Employee who is designated as an Eligible
Executive for a given Performance Period is not guaranteed of being selected as
an Eligible Executive for any other Performance Period.

5. Establishment of Award Opportunities. Not later than the 90th day of each
Performance Period and subject to the terms and conditions of Section 5 of the
Performance Bonus Plan (including the limits on an Eligible Executive’s maximum
Short-Term Incentive Bonuses), the Committee shall establish the number of RONA
Shares for each Eligible Executive’s Award Opportunity for the Performance
Period. The Committee shall provide a Notice of Award to each Eligible Executive
as soon as practical following the establishment of the Eligible Executive’s
number of RONA Shares.

6. Determination of Amount Payable Under Award Opportunities. Following the end
of each Performance Period, the Committee shall certify in writing (i) the level
of achievement of ROA for the Performance Period, (ii) the RONA Percentage
applicable to each Eligible Executive for the Performance Period, (iii) the
amount of the Award Opportunity, if any, earned by each Eligible Executive for
the Performance Period pursuant to the Payout Formula, and (iv) the amount of
the Short-Term Incentive Bonus payable, if any, to each Eligible

 

3



--------------------------------------------------------------------------------

Executive under this Plan for the Performance Period. The Committee may, in its
sole discretion, reduce the amount of the Short-Term Incentive Bonus payable to
any Eligible Executive under this Plan below the amount of the Award Opportunity
earned pursuant to the applicable Payout Formula (including a reduction in such
amount to zero).

7. Payment of Short-Term Incentive Bonuses. Except as otherwise provided in this
Plan, the Company shall make a cash payment to each Eligible Executive equal to
the amount of the Short-Term Incentive Bonus payable under this Plan, if any, as
certified by the Committee pursuant to Section 6. The cash payment shall be made
following the end of the Performance Period and the certifications by the
Committee pursuant to Section 6, but not later than two and one-half months
following the end of the applicable Performance Period. Notwithstanding the
foregoing, payment of an Eligible Executive’s Short-Term Incentive Bonus under
this Plan may be deferred pursuant to a valid election by the Eligible Executive
under the terms and conditions of the Executive Deferral Plan or such other
deferral arrangement as may be established by the Company.

8. Terminations, Promotions and New Hires.

A. Terminations. In the event an Eligible Executive’s employment is terminated
during a Performance Period for Cause, the Eligible Executive is not entitled to
receive a Short-Term Incentive Bonus under this Plan for that Performance
Period.

B. Promotions and New Hires. With respect to an Eligible Executive who is newly
hired or is promoted by the Company during a Performance Period, the Committee
may grant an Award Opportunity, or adjust an Award Opportunity previously
granted, to such Eligible Executive for such Performance Period pursuant to
regulations adopted by the Committee under the Performance Bonus Plan; provided,
however, that no Award Opportunity shall be granted or adjusted in such a manner
as to cause any Short-Term Incentive Bonus payable under this Plan to fail to
qualify as “performance-based compensation” within the meaning of section
162(m)(4)(C) of the Code and Section 1.162-27 of the Treasury Regulations
promulgated thereunder.

9. Tax Withholding. The Company and its Affiliates shall have the right to
deduct from all payments made to or for the benefit of an Eligible Executive any
federal, state, local, foreign or other taxes which, in the opinion of the
Company, are required to be withheld with respect to any Short-Term Incentive
Bonus payable under the Plan.

10. Source of Payment. Each Short-Term Incentive Bonus that may become payable
under the Plan shall be paid solely from the general assets of the Company.
Nothing in this Plan shall be construed to create a trust or to establish or
evidence any Eligible Executive’s claim of any right to payment of a Short-Term
Incentive Bonus other than as an unsecured general creditor with respect to any
payment to which he or she may be entitled.

11. Rights of Employer. Nothing contained in this Plan nor any action taken
under this Plan shall be construed as a contract of employment or as giving any
Eligible Executive any right to continued employment with the Company or any
Affiliate.

 

4



--------------------------------------------------------------------------------

 

12. Nontransferability. Except as otherwise provided in this Plan, the benefits
provided under the Plan may not be alienated, assigned, transferred, pledged or
hypothecated by or to any person or entity, and these benefits shall be exempt
from the claims of creditors of any Eligible Executive or other claimants and
from all orders, decrees, levies, garnishment or executions against any Eligible
Executive to the fullest extent allowed by law. Notwithstanding the foregoing,
an Eligible Executive may designate a Beneficiary or Beneficiaries (both primary
and contingent) to receive, in the event of the Eligible Executive’s death, any
amounts remaining to be paid with respect to the Eligible Executive under the
Plan. The Eligible Executive shall have the right to revoke any such designation
and to re-designate a Beneficiary or Beneficiaries. To be effective, any such
designation, revocation, or re-designation must be in such written form as the
Company may prescribe and must be received and accepted by the Company prior to
the Eligible Executive’s death. Any finalized divorce or marriage of an Eligible
Executive subsequent to the date of a Beneficiary designation shall revoke such
designation, unless in the case of divorce the previous spouse was not
designated as a Beneficiary and unless in the case of marriage the Eligible
Executive’s new spouse has previously been designated as a Beneficiary. The
spouse of a married Eligible Executive shall consent to any designation of a
Beneficiary other than the spouse, and the spouse’s consent shall be witnessed
by a notary public. If an Eligible Executive dies without effectively
designating a Beneficiary, or if either all designated Beneficiaries predecease
the Eligible Executive or the Eligible Executive and all desgnated Beneficiaries
die prior to any payment yet to be made under the Plan, any amounts remaining to
be paid with respect to the Eligible Executive under the Plan shall be paid to
the estate of the Eligible Executive.

13. Successors. The rights and obligations of the Company under the Plan shall
inure to the benefit of, and shall be binding upon, the successors and assigns
of the Company.

14. Governing Law. The Plan and all Award Opportunities shall be construed in
accordance with and governed by the laws of the State of Ohio, but without
regard to its conflict of law provisions.

15. Amendment or Termination. The Committee reserves the right, at any time,
without either the consent of, or any prior notification to, any Eligible
Executive or other person, to amend, suspend or terminate the Plan or any Award
Opportunity granted thereunder, in whole or in part, in any manner, and for any
reason; provided that any such amendment shall be subject to approval by the
shareholders of the Company to the extent required to satisfy the requirements
of Section 162(m) of the Code and the Treasury Regulations promulgated
thereunder, and provided further that any such amendment shall not, after the
end of the 90-day period described in Section 5 of the Plan, cause the amount
payable under an Award Opportunity to be increased as compared to the amount
that would have been paid in accordance with the terms established as of the end
of such period.

16. Claw-back Policy. Each Award Opportunity granted, and each Short-Term
Incentive Bonus paid, pursuant to this Plan shall be subject to the terms and
conditions of the Claw-back Policy.

 

5



--------------------------------------------------------------------------------

 

17. Section 409A of the Code. It is the Company’s intent that, except as
otherwise provided pursuant to a deferral election described in Section 7 of
this Plan, each Short-Term Incentive Bonus payable under this Plan shall be
exempt from the requirements of Section 409A of the Code under the “short-term
deferral” exception set out in Section 1.409A-1(b)(4) of the Treasury
Regulations. The Plan shall be interpreted and administered in a manner
consistent with such intent.

18. Plan and Performance Bonus Plan Terms Control. In the event of a conflict
between the terms and conditions of any Notice of Award and the terms and
conditions of the Plan, the terms and conditions of the Plan shall prevail. In
the event of a conflict between the terms and conditions of any Notice of Award
or of this Plan and the terms and conditions of the Performance Bonus Plan, the
terms and conditions of the Performance Bonus Plan shall prevail to the extent
necessary for Short-Term Incentive Bonuses paid under this Plan to qualify as
“performance-based compensation” for purposes of Section 162(m) of the Code and
Section 1.162-27 of the Treasury Regulations promulgated thereunder.

19. Severability. If any provision of the Plan is held invalid, void or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provisions of the Plan.

20. Waiver. The waiver by the Company of any breach of any provision of the Plan
by an Eligible Executive shall not operate or be construed as a waiver of any
subsequent breach.

21. Captions. The captions of the sections of the Plan are for convenience only
and shall not control or affect the meaning or construction of any of its
provisions.

 

6